

115 S317 RS: Taxpayers Right-To-Know Act
U.S. Senate
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 43115th CONGRESS1st SessionS. 317[Report No. 115–34]IN THE SENATE OF THE UNITED STATESFebruary 6, 2017Mr. Lankford (for himself, Mrs. McCaskill, Mr. Johnson, Ms. Heitkamp, Mr. McCain, Ms. Hassan, Mr. Portman, Mr. Daines, Mrs. Fischer, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMay 1, 2017Reported by Mr. Johnson, with an amendmentInsert the part printed in italicA BILLTo provide taxpayers with an annual report disclosing the cost and performance of Government
			 programs and areas of duplication among them, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taxpayers Right-To-Know Act.
		2.Inventory of Government programs
 (a)In generalSection 1122(a) of title 31, United States Code, is amended— (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
 (2)by inserting before paragraph (2), as so redesignated, the following:  (1)Definition of programFor purposes of this subsection, the term program means an organized set of activities by 1 or more agencies directed toward a common purpose or goal.;
 (3)in paragraph (2), as so redesignated— (A)by striking In general.—Not later than October 1, 2012, the Office of Management and Budget shall and inserting Website and program inventory.—The Director of the Office of Management and Budget shall;
 (B)by striking subparagraph (C) and inserting the following:  (C)include on the website—
 (i)a program inventory that shall identify each program of the Federal Government for which there is more than $1,000,000 in annual budget authority, which shall include—
 (I)any activity that is commonly referred to as a program by a Federal agency in communications with Congress, including any activity identified as a program in a budget request;
 (II)any activity that is commonly referred to as a program by a Federal agency in communications with the public, including each program for which financial awards are made on a competitive basis; and
 (III)any activity referenced in law as a program after June 30, 2019; and (ii)for each program identified in the program inventory, the information required under paragraph (3) or paragraph (4), as applicable.; 
 (4)in paragraph (3), as so redesignated— (A)in the matter preceding subparagraph (A), by striking Information.—Information for each program described under paragraph (1) and inserting Information for larger programs.—Information for each program identified in the program inventory required under paragraph (2) for which there is more than $10,000,000 in annual budget authority;
 (B)by striking subparagraph (C); (C)by redesignating subparagraph (B) as subparagraph (D);
 (D)by striking subparagraph (A) and inserting the following:  (A)an identification of the program activities that are aggregated, disaggregated, or consolidated as part of identifying programs;
 (B)for each program activity described in subparagraph (A), the amount of funding for the current fiscal year and previous 2 fiscal years;
 (C)an estimate of the amount of funding for the program;; (E)in subparagraph (D), as so redesignated, by striking and at the end; and
 (F)by adding at the end the following:  (E)an identification of the statutes that authorize the program and any major regulations specific to the program;
 (F)for any program that provides grants or other financial assistance to individuals or entities, for the most recent fiscal year—
 (i)a description of the individuals served by the program and beneficiaries who received financial assistance under the program, including an estimate of the number of individuals and beneficiaries, to the extent practicable;
 (ii)for each program for which the head of an agency determines it is not practicable to provide an estimate of the number of individuals and beneficiaries served by the program—
 (I)an explanation of why data regarding the number of such individuals and beneficiaries cannot be provided; and
 (II)a discussion of the measures that could be taken to gather the data required to provide such an estimate; and
 (iii)a description of— (I)the Federal employees who administer the program, including the number of full-time equivalents with a pro rata estimate for full-time equivalents associated with multiple programs; and
 (II)other individuals whose salary is paid in part or full by the Federal Government through a grant, contract, cooperative agreement, or another form of financial award or assistance who administer or assist in any way in administering the program, including the number of full-time equivalents, to the extent practicable;
 (G)links to any evaluation, assessment, or program performance reviews by the agency, an Inspector General, or the Government Accountability Office (including program performance reports required under section 1116) released during the preceding 5 years; and
 (H)to the extent practicable, financial and other information for each program activity required to be reported under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note).; and
 (5)by adding at the end the following:  (4)Information for smaller programsInformation for each program identified in the program inventory required under paragraph (2) for which there is more than $1,000,000 and not more than $10,000,000 in annual budget authority shall, at a minimum, include—
 (A)an identification of the program activities that are aggregated, disaggregated, or consolidated as part of identifying programs;
 (B)for each program activity described in subparagraph (A), the amount of funding for the current fiscal year and previous 2 fiscal years;
 (C)an identification of the statutes that authorize the program and any major regulations specific to the program;
 (D)for any program that provides grants or other financial assistance to individuals or entities, a description of the individuals served by the program and beneficiaries who received financial assistance under the program for the most recent fiscal year; and
 (E)links to any evaluation, assessment, or program performance reviews by the agency, an Inspector General, or the Government Accountability Office (including program performance reports required under section 1116) released during the preceding 5 years.
 (5)ArchivingAfter the end of each fiscal year, the Director of the Office of Management and Budget shall archive and preserve the information included in the program inventory required under paragraph (2) relating to that fiscal year..
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Director of the Office of Management and Budget to carry out this Act and the amendments made by this Act a total of $18,000,000 for the period of fiscal years 2018, 2019, and 2020.
			3.Guidance, implementation, reporting, and review
 (a)In generalThe Director of the Office of Management and Budget— (1)not later than June 30, 2018—
 (A)shall prescribe initial guidance to implement this Act, and the amendments made by this Act, which shall include ongoing reporting on at least an annual basis; (B)shall issue initial guidance to agencies to identify how the program activities used for reporting under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) are associated with programs identified in the program inventory required under section 1122(a)(2)(C)(i) of title 31, United States Code, as amended by section 2; and
 (C)may issue initial guidance to agencies to ensure that the programs identified in the program inventory required under section 1122(a)(2)(C)(i) of title 31, United States Code, as amended by section 2, are presented at a similar level of detail across agencies and are not duplicative or overlapping; and
 (2)may, based on an analysis of the costs of implementation, and after submitting to Congress a notification of the action by the Director—
 (A)extend the implementation deadline under subsection (b)— (i)in 1-year increments; and
 (ii)by not more than a total of 2 years; and (B)exempt from the requirements under section 1122(a) of title 31, United States Code, an agency that—
 (i)is not listed in section 901(b) of title 31, United States Code; and (ii)for the fiscal year during which the exemption is made, has budget authority (as defined in section 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622)) of not more than $10,000,000.
 (b)ImplementationThis Act, and the amendments made by this Act, shall be implemented not later than June 30, 2019. (c)Reporting (1)In generalNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report regarding the implementation of this Act and the amendments made by this Act, which shall—
 (A)review how the Office of Management and Budget and agencies determined what activities constitute a program (as defined under section 1122 of title 31, United States Code, as amended by this Act) and what activities do not constitute a program;
 (B)evaluate the extent to which the program inventory required under section 1122 of title 31, United States Code, as amended by this Act, provides useful information for decisionmakers;
 (C)evaluate the extent to which the program inventory provides a coherent picture of the scope of Federal involvement in particular areas; and
 (D)include the recommendations of the Comptroller General, if any, for improving implementation of this Act and the amendments made by this Act.
 (2)HearingsAfter receipt of the report required under paragraph (1), the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives shall hold hearings to review the findings of the report.May 1, 2017Reported with an amendment